UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit

                      ___________________________

                              No. 97-20644
                      ___________________________


                           RICHARD H. WAVRO,

                                                Plaintiff-Appellant,

                                VERSUS


                  NATIONAL GENERAL INSURANCE COMPANY,

                                                    Defendant-Appellee.

          ___________________________________________________

              Appeal from the United States District Court
         For the Southern District of Texas (Houston Division)
                              (96-CV-3222)
           ___________________________________________________
                            January 13, 1998

Before King, Higginbotham, and Davis, Circuit Judges.

PER CURIAM:*

     Two issues worthy of discussion are presented in this appeal:

(1) whether the district court erred in refusing to remand this

case to state court; and (2) whether the mailbox rule applies to

these facts, making the district court’s grant of summary judgment

to the Appellee inappropriate.

     Wavro first contends that because the amount in controversy

did not exceed $50,000, the district court erred in refusing to




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
remand his case to the state court.             28 U.S.C. § 1332 (1993).1

Wavro's claims included one for his property damage ($10,729.10)

and one for reimbursement of claims made against him ($14,944.78),

as well as claims for punitive damages, multiple damages and

attorney’s fees.           Wavro provided no convincing evidence that the

amount in controversy was less than $50,000.                 We therefore agree

with the district court's order denying Wavro's motion to remand.

     Wavro argues next that the “mail box rule” applies to this

case,       making   the   district   court’s   grant   of    summary   judgment

inappropriate.        The Appellant failed to send the renewal premium

for his insurance policy, and therefore the policy expired by its

terms.        The Appellee then offered to renew the policy if the

premium payment in response to the offer was received by February

10, 1996.       The Appellee's offer expressly stated that:

     The renewal premium for this automobile policy has not
     been received.      Accordingly, this policy expired
     effective 12:01 a.m. standard time January 27, 1996.
     However, if amount due is received before February 10,
     1996, coverage will be reinstated without interruption.

The Appellant mailed the renewal premium on February 7, 1996, but

the Appellee did not receive it until February 14, 1996.                 If the

mail box rule applies, this was a timely acceptance and summary

judgment was inappropriate.

     We agree with the district court that the terms of the

contract preclude application of the mail box rule.                The district



        1
       Although the jurisdictional amount was raised to $75,000,
this action was both filed and removed before that statutory
change. See 28 U.S.C. § 1332 (Supp. 1997).

                                         2
court correctly resolved this issue against the Appellant and

correctly granted summary judgment to the Appellee.

     AFFIRMED.




                                3